Isbell, J.(1)
Wbexe .errors are assigned upon tbe face of tbe record, this court will look to see if there is not existing in tbe record, sufficient to warrant tbe finding, to wbicb no objection is taken; and in case -there is, it will conclude that tbe finding was upon tbe proper matters in issue before the court, and not those wbicb were. improperly before it. Without, then, stopping to inquire, whether these partnership matters were properly before the .court, we deem it sufficient to say, that we find a private account, which exceeds in amount the verdict, and conclude, that the finding was based on this, instead of the objectionable matter.
Judgment affirmed.

 "Whiq-ht, 0 J.,. haying been of counsel in this cause, took no part in its determination. . - .